Title: Thomas Jefferson to Lewis D. Belair, 16 November 1818
From: Jefferson, Thomas
To: Belair, Lewis Descoins


          
            
              Sir
              Monticello Nov. 16. 18.
            
            I have safely recieved Planche’s Dicty Cortès & the Log. of la Land, and your letter of the 6th inst. is this moment recieved. I decide at once to take Ducange, Cabanis, Saluste 8vo Suetone, Perefixe, Appien which were mentioned in my letters of Oct. 27. & 31. and as soon as I recieve the information you promise of the formats & prices of  Pline Dict. Bibliogr. Dict. de Medecine. Denys d’Halicarn. Bibliorum Concordantiae also mentioned in my sd letters, I will determine which of them I take. I will request you moreover to inform me of the formats & prices of
            
              
                pa. 2.  
                l. 22.
                 
                Epictetus Gr. & Ital.
              
              
                3.  
                l. 18.
                
                 Geometrie de Le Gendre
              
              
                
                19.
                
                 Metaphysique du Calcul infinitl de Carnot.
              
              
                
                20.
                
                 Algebre d’Euler
              
            
            when this information shall be recieved I will indicate by what conveyance they are to be sent. in the mean time lay by for me 
            another copy of Planche’s dict. Gr. & Fr.
                and of Lalande’s Logarithmes stereotypes.
            I am very anxious to get the translation of Aeschylus mentioned in the Compte rendu of the Institute of 1808. seance de 20. Fevrier, Discours de Dacier which seems then to have been recently made, which, if you have not you can get from Europe sooner than I can. I shall expect a copy of the Tacite par La Malle when you recieve it. I salute you with esteem and respect
            
              Th: Jefferson
            
          
          
            I prefer recieving them unbound
          
        